           Case 2:19-cv-01536-JLR-DWC Document 37 Filed 04/23/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
 9
        TRANSAMERICA LIFE
10      INSURANCE COMPANY,                                  CASE NO. 2:19-CV-1536-JLR-DWC
11                                Plaintiff,                ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
12                v.

13      ANGELINA D. SLEE, et al.,

14                                Defendants.

15
            The Court, having reviewed the Report and Recommendation of Magistrate Judge David
16
     W. Christel, objections to the Report and Recommendation, and the remaining record, does
17
     hereby find and ORDER:
18
            (1)        The Court adopts the Report and Recommendation.
19
            (2)        Defendants’ Motion to Dismiss (Dkt. 25) is DENIED.
20
            (3)        The Clerk is directed to send copies of this Order to the parties and to the Hon.
21                     David W. Christel.

22          DATED this 23rd day of April, 2020.

23                                                     A
                                                     __________________________________
                                                     James L. Robart
24                                                   United States District Judge


     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
